 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM J. JONES,                                     Case No. 1:19-cv-01484-JDP

12                       Plaintiff,
                                                            ORDER TRANSFERRING CASE TO THE
13           v.                                             SOUTHERN DISTRICT OF CALIFORNIA

14    V. CORTEZ, et al.,
15                       Defendant.
16

17          Plaintiff is a state prisoner proceeding without counsel in this civil rights action pursuant

18   to 42 U.S.C. § 1983.

19          The federal venue statute requires that a civil action, other than one based on diversity

20   jurisdiction, be brought only in:

21                  (1) a judicial district where any defendant resides, if all defendants
                    are residents of the State in which the district is located, (2) a
22                  judicial district in which a substantial part of the events or
                    omissions giving rise to the claim occurred, or a substantial part of
23                  the property that is the subject of the action is situated, or (3) if
                    there is no district in which an action may otherwise be brought as
24                  provided in this section, any judicial district in which any
                    defendant is subject to the court’s personal jurisdiction with
25                  respect to such action.
26
27   28 U.S.C. § 1391(b). In this case, none of the defendants reside in this district. The claim arose
28
                                                        1
 1   in Imperial County, which is in the Southern District of California. Therefore, plaintiff’s claim

 2   should have been filed in the United States District Court for the Southern District of California.

 3   In the interest of justice, a federal court may transfer a complaint filed in the wrong district to the

 4   correct district. See 28 U.S.C. § 1406(a); Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir.

 5   1974). Accordingly, I order that this matter be transferred to the United States District Court for

 6   the Southern District of California.

 7
     IT IS SO ORDERED.
 8

 9
     Dated:     November 7, 2019
10                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13            No. 205.
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
